Citation Nr: 0334610	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-15 538	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 24, 1998, 
for the grant of service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
April 1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
by the RO which granted service connection and assigned a 100 
percent rating, effective from April 24, 1998.  The veteran 
appeals for an earlier effective date for the grant of 
service connection for asthma.


REMAND

The veteran contends that he is entitled to an effective 
prior to April 24, 1998, for the grant of service connection 
for asthma.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board notes that the veteran was informed of the 
provisions of the VCAA in a July 2002 statement of the case.  
However, neither he nor his representative were specifically 
informed by the RO of which portion of the evidence is to be 
provided by the veteran and which part, if any, the RO will 
attempt to obtain on behalf of veteran.  Additionally, the RO 
failed to inform them of what, if any, information (medical 
or lay evidence) not previously provided to the Secretary is 
necessary to substantiate the claim.  The Board finds that 
the RO should inform the veteran and his representative of 
the notification provisions of the VCAA as it pertains to the 
issue currently on appeal.  See Huston v. Principi, 17 Vet. 
App. 195 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an effective date prior to 
April 24, 1998 for the grant of service 
connection for asthma, the RO should send 
the veteran a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) (West 2002), as 
well as §§ 5102, 5103, and 5103A (West 
2002).  In doing so, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of veteran.  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




